Case 2:18-cv-00082-Z-BR Document 129 Filed 02/02/21                        Page 1 of 12 PageID 2462



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

DARRELL KIMBROUGH, MSN, FNP-C ,                           §
MARY BENARD, MSN, FNP-C and                               §
TINA SPOHN-LEDFORD, MSN, FNP-C,                           §
                                                          §
        Plaintiffs,                                       §
                                                          §
vs.                                                       §        CIVIL NO. 2:18-CV-00082-Z-BR
                                                          §
NAEEM KHAN, M.D. and                                      §
AMARILLO URGENT CARE, LLC,                                §
                                                          §
        Defendants.                                       §

                               PLAINTIFFS’ MOTION IN LIMINE

        Plaintiffs filed this action in April and June of 2018 for (1) overtime wages pursuant to

the Fair Labor Standards Act (“FLSA”), (2) regular time wages pursuant to the FLSA and (3)

retaliation for asserting their rights under the FLSA.1 Defendants operate an urgent care medical

clinic in Amarillo, Texas. Dr. Khan is the sole owner and manager of Amarillo Urgent Care.

Between 2016 and 2018, Plaintiffs regularly worked more than forty hours per week and

Defendants failed to compensate them as required under the FLSA. Plaintiffs also regularly

completed patient charting on their own-time – meaning off-the-clock and unpaid. For these

hours Plaintiffs are owed compensation for each hour worked at the applicable regular or

overtime rate. Because Defendants failed to compensate Plaintiffs in accordance with the

mandates of the FLSA, Plaintiffs brought this lawsuit and seek damages, fees, court costs,

interest and injunctive relief.




1
 Plaintiffs also asserted state-law causes of action for defamation and tortious interference with
contractual relations but will not be pursing those claims at trial.
Case 2:18-cv-00082-Z-BR Document 129 Filed 02/02/21                   Page 2 of 12 PageID 2463



       Plaintiffs respectfully make this motion in limine to exclude matters that are irrelevant

and/or unfairly prejudicial such that they are inadmissible at trial. If Defendants, Amarillo

Urgent Care and Dr. Khan inject these matters in this case through a party, an attorney, or a

witness, Defendants will cause irreparable harm to Plaintiffs’ case that no jury instruction would

cure. If any of these matters are brought directly or indirectly to the attention of the jury,

Plaintiffs will be compelled to move for a mistrial. In an effort to avoid prejudice and a possible

mistrial, Plaintiffs make this motion in limine. Plaintiffs therefore, respectfully move this Court

for an order precluding Defendants from introducing the following matters at trial of this

proceeding.


                                              TOPICS

    1. Any testimony or other evidence, either direct or indirect, that Plaintiffs failed to mitigate
their damages in connection with Plaintiffs’ claims for back wages under the FLSA. Mitigation
is an affirmative defense that has no application to claims for back wages owed under the FLSA.
As a matter of law there is no requirement to mitigate overtime wages under the FLSA. Nelson v.
Trans Freight, Inc., 2014 WL 12596465, at *2 (N.D. Tex., 2014) (citing Tran v. Thai, Civ. A. H-
08-3650, 2010 WL 5232944, at *7 (S.D. Tex. Dec. 16, 2010) (quoting King v. ITT Educ. Servs .,
Inc., No. 3:09–cv–848, 2009 WL 3583881, at *3 (M.D. Fla. Oct.27, 2009), and citing Gonzalez
v. Spears Holdings, Inc., No. 09–60501–CV, 2009 WL 2391233, at *3 (S.D. Fla. July 31, 2009);
Lopez v. Autoserve LLC, No. 05 C 3554, 2005 WL 3116053, at *2 (N.D. Ill. Nov.17, 2005);
Perez–Nunez, 2009 WL 723873, at *2).

               AGREED                  DISPUTED

    2. Defendants should be excluded from offering or eliciting testimony or submitting
evidence as to whether Plaintiffs’ timely or accurately recorded any off the clock hours.
Plaintiffs stipulate that they did not keep contemporaneous records of time spent charting off-
the-clock. This line of questioning implies that it was Plaintiffs’ duty to record their off the clock
hours. The FLSA requires employers—not the employees—to “make, keep and preserve
records” of an employee’s hours. 29 U.S.C. § 211(c). Allowing testimony on this topic is likely
to confuse the jury as it mischaracterizes Plaintiffs’ burden of proof on their claims for unpaid
wages under the FLSA. Therefore, this line of questioning should be excluded under Federal
Rule of Evidence 403.

               AGREED                  DISPUTED

   3. Any inference, either direct or indirect, that Defendants were authorized in any way to


PLAINTIFFS’ MOTION IN LIMINE—PAGE 2
Case 2:18-cv-00082-Z-BR Document 129 Filed 02/02/21                  Page 3 of 12 PageID 2464



discharge or to transfer to Plaintiffs the Defendants’ duty to keep and maintain accurate time and
pay records or that any inaccuracy or deficiency in any such records is Plaintiffs’ fault or
responsibility. 29 U.S.C. § 211(c); Goldberg v. Cockrell, 303 F.2d 811, 812 n. 1 (5th Cir. 1962).
Plaintiffs have the burden of proving their hours worked for which they were not properly
compensated. Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 686–87 (1946), superseded
by statute on other grounds, 29 U.S.C. § 251.When an employer’s records are ‘inaccurate or
inadequate,’ the employee may satisfy the burden by proving that he or she performed work that
was improperly compensated and producing ‘sufficient evidence to show the amount and extent
of that work as a matter of just and reasonable inference.” Anderson, 328 U.S. 680, 687 (1946).
‘The burden then shifts to the employer to come forward with the evidence of the precise amount
of work performed or with evidence to negate the reasonableness of the inference to be drawn
from the employee’s evidence.” Anderson, 328 U.S. at 867-88; Rosales v. Lore, 149 f. App’x
245, 246 (5th Cir. 2005).

               AGREED                 DISPUTED

    4. Defendants should be excluded from offering testimony or other evidence as to whether
Plaintiffs violated any of the rules or regulations of the clinic or their employment contract. The
Court dismissed Defendants’ breach of contract counterclaims; therefore, any testimony or
evidence on this topic is not relevant under Federal Rule of Evidence 401. Further, breach of
contract is not a defense to a claim for payment of wages under the FLSA and cannot result in a
reduction of damages for wages owed for time worked. Such testimony or evidence will only
lead to confusion, mislead the jury, waste time and is unfairly prejudicial and should be excluded
under Federal Rule of Evidence 403. See also, Brennan v. Heard, 491 F.2d 1 (5th Cir. 1974);
Singer v. City of Waco, 324 F.3d 813 (5th Cir. 2003).

               AGREED                 DISPUTED

    5. Defendants should be excluded from offering testimony or other evidence regarding the
quality of Plaintiffs’ work while employed by Defendants. The quality of an employees’ work is
not a defense to payment of wages under the FLSA and cannot result in a reduction of damages
for wages owed for time worked. Accordingly such testimony or evidence on this topic is not
relevant under Federal Rule of Evidence 401. Similarly, the Court dismissed Defendants’ breach
of contract counterclaims; therefore, any testimony or evidence on this topic is not relevant under
Federal Rule of Evidence 401. Such testimony or evidence will only lead to confusion, mislead
the jury, waste time and is unfairly prejudicial and should be excluded under Federal Rule of
Evidence 403. See also, Brennan v. Heard, 491 F.2d 1 (5th Cir. 1974); Singer v. City of Waco,
324 F.3d 813 (5th Cir. 2003).

               AGREED                 DISPUTED

    6. Defendants should be excluded from offering testimony or other evidence purporting to
show Plaintiffs were incompetent. The competence or skill of an employee is not a defense to
payment of wages under the FLSA and cannot result in a reduction of damages for wages owed
for time worked. Similarly, the Court dismissed Defendants’ breach of contract counterclaims
which included a claim that Plaintiffs failed to use their “best efforts, skill and ability” in their



PLAINTIFFS’ MOTION IN LIMINE—PAGE 3
Case 2:18-cv-00082-Z-BR Document 129 Filed 02/02/21                   Page 4 of 12 PageID 2465



positions. Accordingly such testimony or evidence on this topic is not relevant under Federal
Rule of Evidence 401. Such testimony or evidence will only lead to confusion, mislead the jury,
waste time and is unfairly prejudicial and should be excluded under Federal Rule of Evidence
403. See also, Brennan v. Heard, 491 F.2d 1 (5th Cir. 1974); Singer v. City of Waco, 324 F.3d
813 (5th Cir. 2003).

               AGREED                  DISPUTED

    7. Any testimony or other evidence concerning the standard of care applicable to nurse
practitioners. This case does not contain a claim for negligence or professional malpractice such
that the standard of care governing nurse practitioners will be relevant or helpful to the jury.
Defendants should be excluded from offering testimony or other evidence regarding Plaintiffs’
adherence or compliance with the applicable standard of care for Nurse Practitioners under
Federal Rule of Evidence 401.

               AGREED                  DISPUTED

    8. Any testimony or other evidence concerning the standard of care provided by Plaintiffs in
their employment with Defendant. The standard of care owed by a nurse practitioner to his/her
patients is not an issue in this case. Showing that Plaintiffs did or did not perform their job duties
in accordance with the requisite professional standard of care has no impact on wages owed for
time worked and is not a defense to a claim for unpaid wages under the FLSA. Similarly, the
Court dismissed Defendants’ breach of contract counterclaims which included a claim that
Plaintiffs failed to use their “best efforts, skill and ability” in their positions. Accordingly such
testimony or evidence on this topic is not relevant under Federal Rule of Evidence 401. Such
testimony or evidence will only lead to confusion, mislead the jury, waste time and is unfairly
prejudicial and should be excluded under Federal Rule of Evidence 403. See also, Brennan v.
Heard, 491 F.2d 1 (5th Cir. 1974); Singer v. City of Waco, 324 F.3d 813 (5th Cir. 2003).

               AGREED                  DISPUTED

    9. Defendants should be excluded from offering testimony or other evidence regarding any
disciplinary action taken or contemplated as to Plaintiffs leading up to the end of their
employment. Plaintiffs’ work/performance history is not a defense to payment of wages owed
under the FLSA and has no relevance to the claims in this case. Accordingly such testimony or
evidence on this topic is not relevant under Federal Rule of Evidence 401. Such testimony or
evidence should also be excluded under Federal Rule of Evidence 403 as it will lead to
confusion, mislead the jury, waste time and is unfairly prejudicial.

               AGREED                  DISPUTED

    10. Defendants should be excluded from offering testimony or other evidence regarding the
appropriateness of the length of time Plaintiffs’ spent charting, whether on the clock or off the
clock. To suggest that Plaintiffs’ worked an “inappropriate” amount of time implies that they
should not be paid for all time work. This is not a defense to payment of wages owed under the
FLSA and has no relevance to the claims in this case. Under the FLSA, an employee is entitled



PLAINTIFFS’ MOTION IN LIMINE—PAGE 4
Case 2:18-cv-00082-Z-BR Document 129 Filed 02/02/21                Page 5 of 12 PageID 2466



to payment for all work suffered or permitted even if the work is not expressly requested by the
employer. 29 U.S.C. § 203(g). Plaintiffs suspect Defendants will attempt to put on evidence that
it took Plaintiffs too long to complete charting and therefore the hours worked are
“inappropriate.” Such evidence on this topic, in addition to not being relevant, should be
excluded because it as it will lead to confusion, mislead the jury, waste time and is unfairly
prejudicial under Federal Rule of Evidence 403.

               AGREED                DISPUTED

    11. Defendants should be excluded from offering testimony or other evidence or in any way
inferring, directly or indirectly, that Plaintiffs violated the Health Insurance Portability and
Accountability Act of 1996 (HIPAA). Showing that Plaintiffs did or did not comply with HIPAA
when completing patient charts has no impact on wages owed for time worked and is not a
defense to a claim for unpaid wages under the FLSA. Similarly, the Court dismissed Defendants’
breach of contract counterclaims which included a claim that Plaintiffs breached their
employment contracts because they failed to comply with HIPAA. Accordingly such testimony
or evidence on this topic is not relevant under Federal Rule of Evidence 401. Such testimony or
evidence will only lead to confusion, mislead the jury, waste time and is unfairly prejudicial and
should be excluded under Federal Rule of Evidence 403. See also, Brennan v. Heard, 491 F.2d 1
(5th Cir. 1974); Singer v. City of Waco, 324 F.3d 813 (5th Cir. 2003).

               AGREED                DISPUTED

    12. Defendants should be excluded from offering testimony or other evidence or in any way
inferring, directly or indirectly, that Plaintiffs violated patients’ privacy rights violations.
Whether Plaintiffs’ violated patients’ privacy rights when completing patient charts has no
impact on wages owed for time worked and is not a defense to a claim for unpaid wages under
the FLSA. Similarly, the Court dismissed Defendants’ breach of contract counterclaims which
included a claim that Plaintiffs breached their employment contracts because they failed to
comply with HIPAA. Accordingly such testimony or evidence on this topic is not relevant under
Federal Rule of Evidence 401. Such testimony or evidence will only lead to confusion, mislead
the jury, waste time and is unfairly prejudicial and should be excluded under Federal Rule of
Evidence 403. See also, Brennan v. Heard, 491 F.2d 1 (5th Cir. 1974); Singer v. City of Waco,
324 F.3d 813 (5th Cir. 2003).

               AGREED                DISPUTED

    13. Defendants should be excluded from offering testimony or other evidence that Plaintiffs
violated the rules and/or regulations of the Clinic. Whether Plaintiffs’ violated the rules and/or
regulations of the Clinic has no impact on wages owed for time worked and is not a defense to a
claim for unpaid wages under the FLSA. Similarly, the Court dismissed Defendants’ breach of
contract counterclaims which included multiple claims that Plaintiffs breached their employment
contracts with the Defendants. Accordingly such testimony or evidence on this topic is not
relevant under Federal Rule of Evidence 401. Such testimony or evidence will only lead to
confusion, mislead the jury, waste time and is unfairly prejudicial and should be excluded under
Federal Rule of Evidence 403. See also, Brennan v. Heard, 491 F.2d 1 (5th Cir. 1974); Singer v.



PLAINTIFFS’ MOTION IN LIMINE—PAGE 5
Case 2:18-cv-00082-Z-BR Document 129 Filed 02/02/21                 Page 6 of 12 PageID 2467



City of Waco, 324 F.3d 813 (5th Cir. 2003).

               AGREED                 DISPUTED

    14. Defendants should be excluded from offering testimony or other evidence that Plaintiffs
violated or breached their employment contract with Defendants. Whether Plaintiffs’ breached
their employment contracts has no impact on wages owed for time worked and is not a defense
to a claim for unpaid wages under the FLSA. Similarly, the Court dismissed Defendants’ breach
of contract counterclaims which included multiple claims that Plaintiffs breached their
employment contracts with the Defendants. Accordingly such testimony or evidence on this
topic is not relevant under Federal Rule of Evidence 401. Such testimony or evidence will only
lead to confusion, mislead the jury, waste time and is unfairly prejudicial and should be excluded
under Federal Rule of Evidence 403. See also, Brennan v. Heard, 491 F.2d 1 (5th Cir. 1974);
Singer v. City of Waco, 324 F.3d 813 (5th Cir. 2003).

               AGREED                 DISPUTED

    15. More specifically, Defendants should be excluded from offering testimony or other
evidence that Plaintiffs breached the buy-out provision of the employment agreement. Whether
Plaintiffs’ breached their employment contracts has no impact on wages owed for time worked
and is not a defense to a claim for unpaid wages under the FLSA. Similarly, the Court dismissed
Defendants’ breach of contract counterclaims which included multiple claims that Plaintiffs
breached their employment contracts with the Defendants. Accordingly such testimony or
evidence on this topic is not relevant under Federal Rule of Evidence 401. Such testimony or
evidence will only lead to confusion, mislead the jury, waste time and is unfairly prejudicial and
should be excluded under Federal Rule of Evidence 403. See also, Brennan v. Heard, 491 F.2d 1
(5th Cir. 1974); Singer v. City of Waco, 324 F.3d 813 (5th Cir. 2003).

               AGREED                 DISPUTED

    16. More specifically, Defendants should be excluded from offering testimony or other
evidence that Plaintiffs breached their employment contracts by failing to comply with HIPAA.
Whether Plaintiffs’ breached their employment contracts has no impact on wages owed for time
worked and is not a defense to a claim for unpaid wages under the FLSA. Similarly, the Court
dismissed Defendants’ breach of contract counterclaims which included multiple claims that
Plaintiffs breached their employment contracts with the Defendants. Accordingly such testimony
or evidence on this topic is not relevant under Federal Rule of Evidence 401. Such testimony or
evidence will only lead to confusion, mislead the jury, waste time and is unfairly prejudicial and
should be excluded under Federal Rule of Evidence 403. See also, Brennan v. Heard, 491 F.2d 1
(5th Cir. 1974); Singer v. City of Waco, 324 F.3d 813 (5th Cir. 2003).

               AGREED                 DISPUTED

   17. Defendants should be excluded from offering testimony or other evidence of any
purported disparaging comments, whether written or oral, made by Plaintiffs about Defendants.
Defendants added topic to the parties’ joint pre-trial order; however, there is no claim or defense



PLAINTIFFS’ MOTION IN LIMINE—PAGE 6
Case 2:18-cv-00082-Z-BR Document 129 Filed 02/02/21                Page 7 of 12 PageID 2468



in this case to which such evidence is relevant (e.g. a claim for defamation, breach of non-
disparagement clause, etc.). Accordingly evidence on this topic is inadmissible and should be
excluded under Federal Rules of Evidence 401 and 403.

               AGREED                DISPUTED

    18. Defendants should be excluded from offering testimony or other evidence that Plaintiffs
diverted patients to other providers away from Defendants’ practice. Defendants added this to the
parties’ joint pre-trial order; however, there is no claim or defense in this case to which such
evidence is relevant. Accordingly evidence on this topic is inadmissible and should be excluded
under Federal Rules of Evidence 401 and 403.

               AGREED                DISPUTED

    19. Defendants should be excluded from offering testimony or other evidence that Plaintiffs’
failure to timely complete patient charts caused health insurers to deny claims for payment and
caused Defendants to incur damages. First, evidence on this topic has no impact on damages for
wages owed for time worked and is not a defense to a claim for unpaid wages under the FLSA.
Second this an impermissible attempt to obtain a set-off for wages owed to Plaintiffs which has
been expressly prohibited under Brennan v. Heard, 491 F.2d 1 (5th Cir. 1974); Singer v. City of
Waco, 324 F.3d 813 (5th Cir. 2003). Accordingly such testimony or evidence on this topic is not
relevant under Federal Rule of Evidence 401. Such testimony or evidence will only lead to
confusion, mislead the jury, waste time and is unfairly prejudicial and should be excluded under
Federal Rule of Evidence 403.

               AGREED                DISPUTED

    20. Defendants should be excluded from offering testimony or other evidence suggesting that
that Plaintiffs’ “retroactively” created time records to the extent “retroactive” implies that
Plaintiffs falsified documents. First, Plaintiffs did not create time records. Second, there is no
claim or defense in this case that Plaintiffs falsified time records, back dated time records, or
falsely submitted time records for time for which they were compensated. Plaintiffs will stipulate
that the estimate of hours worked at home was prepared solely for purposes of this litigation. The
FLSA requires employers—not the employees—to “make, keep and preserve records” of an
employee’s hours. 29 U.S.C. § 211(c). Here Defendants did not have a record keeping system in
place to track providers’ time spent charting off the clock. Defendants’’ failure to keep and
maintain adequate records of Plaintiffs’’ hours and pay has made it difficult for Plaintiffs to
prove the exact amount of their claim for unpaid wages. When an employer’s records are
‘inaccurate or inadequate,’ the employee may satisfy the burden by proving that he or she
performed work that was improperly compensated and producing ‘sufficient evidence to show
the amount and extent of that work as a matter of just and reasonable inference.” Anderson, 328
U.S. 680, 687 (1946). Plaintiffs prepared their best estimate of hours spent charting with the
evidence available to them at that time – which was simply their own recollections of time spent
charting. It was not until discovery in this case that Plaintiffs were able to subpoena and obtain
the electronic medical records from Defendants’ electronic billing software provider. Such
records show the precise amount of time Plaintiffs spent charting off-the-clock.



PLAINTIFFS’ MOTION IN LIMINE—PAGE 7
Case 2:18-cv-00082-Z-BR Document 129 Filed 02/02/21                  Page 8 of 12 PageID 2469




               AGREED                 DISPUTED

   21. Defendants should be excluded from offering any opinion by an expert whose
qualifications are not first established to render an opinion on the particular subject matter being
questions and that is not supported by admissible facts. Guillory v. Domtar Indus. Inc., 95 F.3d
1320,1131 (5th Cir. 1996); FED. R. EVID. 401, 701-703.

               AGREED                 DISPUTED

    22. Defendants should be excluded from offering any testimony of a witness unless such
witness and his testimony has been previously timely identified in answers to discovery or
disclosures and in accordance with the Court’s Scheduling Order regarding witness disclosures.
FED. R. CIV. P. 26, 37.

    23. Defendants should be excluded from offering any testimony by “any agents and employees
or custodian of records” not properly disclosed in Defendants’’ pre-trial materials, specifically,
the proposed Joint Pre-Trial Order and/or Defendants’ Second Amended Pretrial Disclosures
(Doc. 123). FED. R. CIV. P. 26, 37; Court’s Scheduling Order (Doc. 122 at 8(b)).

               AGREED                 DISPUTED

    24. Defendants should be excluded from offering any testimony by Nicole Slatten.
Defendants have not made proper disclosure of the subject matter on which this witness will
testify. Defendants disclosed only that these witnesses are “fact witnesses who will provide
testimony regarding the facts of this case and Defendants’ claims, defense and damages.”
Plaintiffs have repeatedly objected to this witness on this basis and Defendants have failed to
cure. FED. R. CIV. P. 26, 37; Court’s Scheduling Order (Doc. 122 at 8(b)).

               AGREED                 DISPUTED

    25. Defendants should be excluded from offering any testimony by Samantha Huerta.
Defendants have not made proper disclosure of the subject matter on which this witness will
testify. Defendants disclosed only that these witnesses are “fact witnesses who will provide
testimony regarding the facts of this case and Defendants’ claims, defense and damages.”
Plaintiffs have repeatedly objected to this witness on this basis and Defendants have failed to
cure. FED. R. CIV. P. 26, 37; Court’s Scheduling Order (Doc. 122 at 8(b)).

               AGREED                 DISPUTED

    26. Defendants should be excluded from offering any testimony by Hope Catano. Defendants
have not made proper disclosure of the subject matter on which this witness will testify.
Defendants disclosed only that these witnesses are “fact witnesses who will provide testimony
regarding the facts of this case and Defendants’ claims, defense and damages.” Plaintiffs have
repeatedly objected to this witness on this basis and Defendants have failed to cure. FED. R. CIV.
P. 26, 37; Court’s Scheduling Order (Doc. 122 at 8(b)).



PLAINTIFFS’ MOTION IN LIMINE—PAGE 8
Case 2:18-cv-00082-Z-BR Document 129 Filed 02/02/21                 Page 9 of 12 PageID 2470




               AGREED                 DISPUTED

    27. Defendants should be excluded from offering testimony or other evidence of Plaintiffs’
financial condition including but not limited to previous filings for bankruptcy. Such evidence is
not relevant under Federal Rule of Evidence of 401 and would be highly prejudicial under
Federal Rule of Evidence 403.

               AGREED                 DISPUTED

    28. Any testimony or other evidence regarding Defendants’ filing of complaints to the Texas
Board of Nursing against Darrell Kimbrough. Dr. Khan filed a complaint against Darrell
Kimbrough with the Texas Board of Nursing in retaliation for filing this lawsuit and more
specifically for failing to settle this lawsuit in mediation. The substance of this complaint is
entirely untrue and admitting this evidence will unfairly prejudice Darrell Kimbrough and
confuse the jury. Moreover, any alleged performance issues are irrelevant to a claim for unpaid
wages under the FLSA. FED. R. EVID. 401 and 403.

               AGREED                 DISPUTED

    29. Any testimony or other evidence that references Daryl Kimbrough’s alleged alcohol use
or abuse. Such testimony will unfairly prejudice Darrell Kimbrough and confuse the jury and
should be exclude under Federal Rules of Evidence 401 and 403. Moreover, any alleged
performance issues are irrelevant to a claim for unpaid wages under the FLSA.

               AGREED                 DISPUTED

    30. Any testimony or other evidence alleging “forgery” as there is no evidence than anyone
forged any signatures on any relevant documents. FED. R. EVID. 401 and 403.

               AGREED                 DISPUTED

    31. Defendants should be excluded from offering testimony by their expert, Casey Erick, to
the extent Erick’s testimony goes to the amount and reasonable of the attorneys’ fees incurred by
Defendants. Defendants no longer have affirmative claims in this case and cannot recover fees
for defense of an FLSA case. Accordingly, Erick’s testimony is not relevant to any issues in this
case. Testimony on fees incurred by Defendants will only cause confusion and unnecessarily add
to the length of trial. FED. R. EVID. 401 and 403.

               AGREED                 DISPUTED

   32. Defendants should be excluded from offering testimony by their expert, Leslie Johanson.

       Defendants’ sought leave of Court to designate two experts (Doc. 74). Defendants
presented its motion to the Court under the premise that the expert opinions were being offered
by “parties opposing affirmative relief.” See para. 1(a). In their motion, Defendants recognized


PLAINTIFFS’ MOTION IN LIMINE—PAGE 9
Case 2:18-cv-00082-Z-BR Document 129 Filed 02/02/21                  Page 10 of 12 PageID 2471



 that this case was made more challenging because the parties would need to extrapolate the
 actual hours worked by the Plaintiff – off the clock. Defendants represented that “the calculation
 will be based upon identifying what (condition of the patient) was being charted, the estimated
 time to complete or update a chart with this information, compare the number of charts
 completed by Plaintiffs while at work versus those completed at home, and compare the same
 information when reviewing the log-in and log-off times received from Plaintiffs’ electronic
 charting.” To quote Defendants, again and directly: “Defendants contend their proposed expert,
 who is qualified to render such opinions, is not only necessary to this lawsuit but will assist the
 trier of fact in this case to answer the question: how much time did Plaintiffs actually work when
 they were not at the clinic? (Doc. 74 at para. 7).

       Leslie Johanson’s report states the following, under the heading Summary and
 Conclusions:

        I have been asked to address the question; [sic] Is it appropriate [sic] a provider, i.e., NP,
        to request additional pay to catch up on charts? And, have I ever witnessed, or heard of
        providers being paid extra to complete charting?

 Defendants misrepresented the subject matter of their expert’s testimony. As the Court is aware
 Defendants’ breach of contract claims against Plaintiffs have been dismissed from this case. (See
 Doc. 92). Johanson’s ultimate conclusion is that she finds “it NOT appropriate for NP’s to ask
 for more money to complete charts.” This conclusion is not relevant to any of the remaining
 claims at issue in this case. Therefore, such testimony is only likely to cause unfair prejudice,
 confusion of the issues, mislead the jury, or waste time pursuant to Fed. R. Evid. 401-403.
 Further, Johanson’s testimony should be excluded under Fed. R. Evid. 701(a)-(d), 702-703. The
 expert testimony actually offered by Defendants is not relevant to the issues in this case. It will
 not assist the trial of fact to understand the evidence or to determine a fact in issue.

                AGREED                 DISPUTED

    33. Defendants should be excluded from offering testimony by their expert, Diane Meehan.

     Defendants’ sought leave of Court to designate two experts (Doc. 74). Defendants presented
 its motion to the Court under the premise that the expert opinions were being offered by “parties
 opposing affirmative relief.” See para. 1 (a). In their motion, Defendants recognized that this
 case was made more challenging because the parties would need to extrapolate the actual hours
 worked by the Plaintiff – off the clock. Defendants represented that “the calculation will be
 based upon identifying what (condition of the patient) was being charted, the estimated time to
 complete or update a chart with this information, compare the number of charts completed by
 Plaintiffs while at work versus those completed at home, and compare the same information
 when reviewing the log-in and log-off times received from Plaintiffs’ electronic charting.” To
 quote Defendants, again and directly: “Defendants contend their proposed expert, who is



 PLAINTIFFS’ MOTION IN LIMINE—PAGE 10
Case 2:18-cv-00082-Z-BR Document 129 Filed 02/02/21                   Page 11 of 12 PageID 2472



 qualified to render such opinions, is not only necessary to this lawsuit but will assist the trier of
 fact in this case to answer the question: how much time did Plaintiffs actually work when they
 were not at the clinic? (Doc. 74 at para. 7).

         Meehan’s report offers no such opinion. Meehan’s report ultimately concludes that “the
 Nurse Practitioners [] breached the standard of nursing care.” There is not claim or defense in
 this case that would merit the admission of evidence on the standard of nursing care. Therefore,
 this expert’s testimony has no relevance to the claims remaining in the case because whether any
 standards were breached is irrelevant to Plaintiffs’ claims brought under the FLSA. Such
 testimony is only likely to cause unfair prejudice, confusion of the issues, mislead the jury, and
 waste the Court and jury’s time and should be excluded pursuant to Fed. R. Evid. 401-403.
 Further, Meehan’s testimony should be excluded under Fed. R. Evid. 701(a)-(d), 702-703.

                AGREED                  DISPUTED


                                           CONCLUSION

        Plaintiffs respectfully ask that the Court prohibit Defendants from offering any of the

 topics set forth in this motion at trial, or in the alternative, prohibit Defendants from offering any

 of the topics set forth in this motion without first asking for a ruling from the Court, outside the

 jury’s presence, on the admissibility of the matter.


 Dated: February 2, 2021                        Respectfully submitted,


                                                /s/ Elizabeth A. Chermel
                                                Elizabeth A. Chermel

                                                MULLIN HOARD & BROWN, LLP
                                                Shawn D. Twing, SBN 00798008
                                                stwing@mhba.com
                                                Mark Logsdon, SBN 00795486
                                                mlogsdon@mhba.com
                                                500 S. Taylor St., Suite 800
                                                Amarillo, Texas 79101-1656
                                                (806) 372-5050 telephone
                                                (806) 372-5086 facsimile
                                                Elizabeth Chermel, SBN 24074026
                                                bbones@mhba.com
                                                2515 McKinney Avenue, Suite 900
                                                Dallas, Texas 75201


 PLAINTIFFS’ MOTION IN LIMINE—PAGE 11
Case 2:18-cv-00082-Z-BR Document 129 Filed 02/02/21                 Page 12 of 12 PageID 2473



                                              (214) 754-0040 telephone
                                              (214) 754-0043 facsimile

                                              /s/ Elizabeth A. Chermel
                                              Elizabeth A. Chermel

                                              Attorneys for Plaintiffs




                                 CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing has been served on the following

 counsel of record, via the court’s ECF electronic filing system on February 2, 2021:

                Casey S. Erick
                cerick@cowlesthompson.com
                COWLES & THOMPSON
                901 Main St, Suite 3900
                Dallas, TX 75202


                                                     /s/ Elizabeth A. Chermel




                         CERTIFICATE OF CONFERENCE (L.R. 7.1)

        I hereby certify that on February 2, 2021, I submitted Plaintiffs’ Motion in Limine to

 counsel for Defendants. An agreement could not be reached; therefore, this motion is submitted

 in total to the Court for determination.




                                                     /s/ Elizabeth A. Chermel




 PLAINTIFFS’ MOTION IN LIMINE—PAGE 12
